DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovan et al. USPGPUB 20170235286 (hereinafter “Kovan”) in view of Li USPGPUB 2012/0140533 (hereinafter “Li”).

(paragraph 0003 “currents (GICs) are the product of variations in the Earth's normally static magnetic field.  These variations are caused typically by plasma discharges from the sun (e.g., solar flares) and coronal mass ejections (CMEs) that hurl vast amounts of magnetized plasma into space”), comprising: to detect the DC on the power line (paragraph 0006-0007 and claim 13 “a detector configured to detect the geomagnetically induced current”); and a two-stage pulsed square wave generator (paragraph 0042-0046 “SGICR configured to compute and mitigate GIC, in accordance with an illustrative implementation.  According to at least one implementation, the SGICR is configured to control switching of the connection to ground for a system including at least one semiconductor switching device installed between the transformer neutral and ground.  The SGICR may be configured to cause the at least one switching device to switch the connection to ground at 1 kHz, cutting off a path for quasi-DC GIC currents while preserving a path for AC currents”) configured to generate a plurality of cycles of pulsed square waves each cycle including a positive-going square wave and a negative-going square wave (0046-0051 “switching should be sufficiently fast such that the neutral voltage is kept close to zero by closing it to ground frequently”), wherein a timing of the positive-going square wave and a timing (paragraph 0051-0052 “configured to turn on and off with sufficient speed to meet the required duty cycle (D) and the frequency (f).  For example, when D=0.25 and f=1.2 kHz, such a device is configured to switch on and off, with a 20-30 ps rise/fall time within 208 ps” positive or negative towards the ground potential) of the negative-going square wave in each cycle are adjusted based on a direction and a magnitude of the detected DC to counter-balance the DC (paragraph 0049-0052 “DC-flux caused by GMD is reduced, the half-cycle saturation is also mitigated.  This reduction changes depending on the time constant and whether there is a tertiary winding”).
But Kovan does not explicitly teach a full-wave DC-AC inverter/converter.
However, Li teaches a full-wave DC-AC inverter/converter (paragraph 0010 “DC/AC converter 40A is electrically connected to the DC/DC converter 30A. In this embodiment, the DC/AC converter 40A is a full-bridge DC/AC converter” and FIG. 2).
Kovan and Li are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to direct current mitigation circuit system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above direct current mitigation circuit system, as taught by Kovan, and incorporating full wave DC-AC converter, as taught by Zhou.
One of ordinary skill in the art would have been motivated to improve supervisory control and data acquisition (SCADA) systems for control of the power grid systems, as suggested by Kovan (paragraph 0005).



.


Claims 9-10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovan et al. USPGPUB 20170235286 (hereinafter “Kovan”) in view of Li USPGPUB 2012/0140533 (hereinafter “Li”) further in view of Zhou et al. USPGPUB 20130033907 (hereinafter “Zhou”).


As to claim 9, Kovan and Li teaches all the limitations of the base claims as outlined above.
Kovan teaches two-stage pulse square wave generator is further configured to generate the plurality of cycles of pulsed square waves (paragraph 0046-0051) but the combination does not explicitly teaches that  plurality of cycles of pulsed square wave to drive a converter and for the converter to drive the power line.
However Zhou teaches plurality of cycles of pulsed square wave to drive a converter and for the converter to drive the power line (paragraph 0050-0052 “controlling the actuation of the rectifier switches S1-S6 in order to cause the rectifier 110a to convert AC electrical input power to provide regulated DC power to the intermediate DC circuit 130.  In the illustrated 9-pulse implementation, the PWM controller provides the pulse pattern for selective connection of the input terminals to the DC conduction paths of the intermediate circuit 130 in both half-cycles of the AC input 
Kovan, Li and Zhou are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to direct current mitigation circuit system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above direct current mitigation circuit system, as taught by Kovan and Li, and incorporating converter to drive the power line, as taught by Zhou.
One of ordinary skill in the art would have been motivated to improved motor 
drives and harmonic control techniques in motor drives and other switching-type 
power conversion systems, as suggested by Zhou (paragraph 0002).

As to claims 10 and 20, Kovan, Li and Zhou teaches all the limitations of the base claims as outlined above.
  Kovan further teaches wherein the two-stage pulse square wave generator (paragraph 0042-0046 “SGICR configured to compute and mitigate GIC, in accordance with an illustrative implementation.  According to at least one implementation, the SGICR is configured to control switching of the connection to ground for a system including at least one semiconductor switching device installed between the transformer neutral and ground.  The SGICR may be configured to cause the at least one switching device to switch the connection to ground at 1 kHz, cutting off a path for quasi-DC GIC currents while preserving a path for AC currents”) is further configured to enable or disable adjustments to the timing of the positive-going square waves and the timing of the negative-going square waves (paragraph 0046-0052 “configured to turn on and off with sufficient speed to meet the required duty cycle (D) and the frequency (f).  For example, when D=0.25 and f=1.2 kHz, such a device is configured to switch on and off, with a 20-30 ps rise/fall time within 208 ps” positive or negative towards the ground potential) when the plurality of cycles of pulsed square waves is generated to drive the converter and for the converter to drive the power line to counter-balance the DC (paragraph 0051-0062 “current transformer CT2 is separate from the controller and is configured to be relatively sensitive.  Further, the current transformer CT2 should be capable of measuring DC as well as AC current.  Such sensitivity is conducive to the detection of DC currents”).

As to claim 18, Kovan and Li teaches all the limitations of the base claims as outlined above.
Kovan and Li does not explicitly teach wherein generating, by the power converter, the plurality of cycles of pulsed square waves comprises: comparing a capacitor voltage of the detected DC with a reference voltage by the power converter to determine an amplitude of the pulsed square waves.
Zhou teaches wherein generating, by the power converter, the plurality of cycles of pulsed square waves comprises: comparing a capacitor voltage of the detected DC with a reference voltage by the power converter to determine an amplitude of the pulsed square waves (paragraph 0120-0122 “Compared to the previous AHM schemes of .

Allowable Subject Matter
Claims 2-8, 12-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Cope et al. USPGPUB 20040196675 teaches a methods of performing DC mitigation.  In this regard, one embodiment of such a method, among others, can be broadly summarized by the following steps: evaluating an amount of DC and/or harmonic AC in a transmission line; and providing a current into a winding of a transformer based on the evaluated amount of DC and/or harmonic AC, the current generating a magnetic flux that offsets a flux created by the DC in the transmission line and A DC mitigation circuit for mitigating the effects of DC in power systems.
Law USP 3571494 teaches improvements in means and methods for reducing the bandwidth requirements of a television signal, and particularly, to improvements in recording and reproducing black and white and color television signals.
Inam et al. USPGPUB 20170235286 teaches synchronous series compensators (DSSSCs) which may also be designated tower routers capable of injecting series inductive or capacitive impedances to enable distributed power-flow control.  When a large number of these (a fleet of) DSSSCs are distributed over the grid for power-flow control, it is necessary to ensure that coordinated communication and control capabilities are also established, enabling fast reaction to changes that can exist across the grid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZIAUL KARIM/Primary Examiner, Art Unit 2119